Order filed, December 19, 2017.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                       ____________

                                   NO. 01-17-00923-CR

                  EX PARTE AUSTIN LYMAN BISHOP, Appellant

                                             V.

                                         , Appellee


                         On Appeal from the 21st District Court
                              Washington County, Texas
                              Trial Court Case 17486A


                                          ORDER
       The reporter’s record in this case was due 12/14/2017. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order Janet Lynn, the official (or substitute) court reporter, to file the record in
this appeal, if any, within 10 days of the date of this order.


                                       PER CURIAM